Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0005884
                                                      10-DEC-2013
                                                      08:06 AM



                         SCPW-13-0005884

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   DENISE ESPINOZA, Petitioner,

                                vs.

      STATE OF HAWAII DISTRICT COURT OF THE FIRST CIRCUIT,
                 HONOLULU DIVISION, Respondent.


                       ORIGINAL PROCEEDING
              (Case No. 1P1090009388-1P1090009423)

 ORDER DENYING “EMERGENCY PETITION FOR WRIT OF MANDAMUS; WRIT OF
 PROHIBITION TO THE STATE OF HAWAII DISTRICT COURT OF THE FIRST
      CIRCUIT HONOLULU DIVISION AND JUDGE SHIRLEY KAWAMURA”
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the document submitted by

petitioner Denise Espinoza entitled “Emergency Petition for Writ

of Mandamus; Writ of Prohibition to the State of Hawaii District

Court of the First Circuit Honolulu Division and Judge Shirley

Kawamura”, which was filed as a petition for a writ of mandamus

on December 4, 2013, and the record, it appears that petitioner

does not have a clear and indisputable right to the requested

relief and has alternative means to obtain relief.    Petitioner,

therefore, is not entitled to a writ of mandamus.    See Kema v.
Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action).     Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

          DATED:   Honolulu, Hawai#i, December 10, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack